Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/14/2022 has been entered. Claims 12, and 14-32 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/01/2022, unless otherwise stated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 (particularly claim 2) of copending Application No. 17057162 (reference application) in view of Rajapakse (US 6132783 A). 
Claim 2 of copending Application No. 17057162 teaches a method for microwave heating of a substance with a solid-state RF energy source and a further heat treatment step.
Claim 2 of copending Application No. 17057162 is silent on the further heat treatment step taking place in a separate heat treatment apparatus to further cook, brown, fry, smoke, and/or roast the substance, the separate heat treatment apparatus being arranged either upstream or downstream from the solid-state RF energy source microwave.
Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 5,lines 12-14; Fig. 1 #10-12) conveyor oven 10 comprises a single cavity commercial microwave oven 11 and a high-humidity convection oven 12 (shown downstream of the microwave oven 11 in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 17057162 to incorporate the use of a separate heat treatment apparatus downstream from the microwave as taught by Rajapakse since both are directed to methods of treating a food in a two step process comprising treatment with microwaves followed by further heat treatment, since the use of a separate heat treatment apparatus downstream from the microwave for further heating is known in the art as shown by Rajapakse, since using a convection oven would increase the variety of cooked foods that could be produced as the convection oven can perform functions like browning and roasting that the microwave cannot, and since using a separate apparatus for further heat treatment would mean that the process could run continuously without having to stop and adjust settings for the microwave before the second heat treatment step could be performed. 
This is a provisional nonstatutory double patenting rejection.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 (particularly claim 14) of copending Application No. 16610607 in view of Rajapakse (US 6132783 A). 
Claim 14 of copending Application No. 16610607 teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 14 of copending Application No. 16610607 is silent on heating using microwaves specifically. Claim 14 of copending Application No. 16610607 is further silent on a further heat treatment step taking place in a separate heat treatment apparatus to further cook, brown, fry, smoke, and/or roast the substance, the separate heat treatment apparatus being arranged either upstream or downstream from the solid-state RF energy source microwave.
Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 5,lines 12-14; Fig. 1 #10-12) conveyor oven 10 comprises a single cavity commercial microwave oven 11 and a high-humidity convection oven 12 (shown downstream of the microwave oven 11 in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 17057162 to incorporate the use of a microwave heating step followed by a separate heat treatment apparatus downstream from the microwave as taught by Rajapakse since both are directed to methods of treating a food in a process comprising treatment with RF energy, since microwaves can be used to quickly heat a food safely, since the use of a microwave heating step followed by a separate heat treatment apparatus downstream from the RF energy source apparatus for further heating is known in the art as shown by Rajapakse, since using a convection oven would increase the variety of cooked foods that could be produced as the convection oven can perform functions like browning and roasting that the microwave cannot, and since using a separate apparatus for further heat treatment would mean that the process could run continuously without having to stop and adjust settings for the microwave before the second heat treatment step could be performed.
This is a provisional nonstatutory double patenting rejection.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 (particularly claim 15) of copending Application No. 16609518  in view of Rajapakse (US 6132783 A). 
Claim 15 of copending Application No. 16609518  teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 15 of copending Application No. 16609518  is silent on heating using microwaves specifically. Claim 15 of copending Application No. 16609518  is further silent on a further heat treatment step taking place in a separate heat treatment apparatus to further cook, brown, fry, smoke, and/or roast the substance, the separate heat treatment apparatus being arranged either upstream or downstream from the solid-state RF energy source microwave.
Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 5,lines 12-14; Fig. 1 #10-12) conveyor oven 10 comprises a single cavity commercial microwave oven 11 and a high-humidity convection oven 12 (shown downstream of the microwave oven 11 in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 17057162 to incorporate the use of a microwave heating step followed by a separate heat treatment apparatus downstream from the microwave as taught by Rajapakse since both are directed to methods of treating a food in a process comprising treatment with RF energy, since microwaves can be used to quickly heat a food safely, since the use of a microwave heating step followed by a separate heat treatment apparatus downstream from the RF energy source apparatus for further heating is known in the art as shown by Rajapakse, since using a convection oven would increase the variety of cooked foods that could be produced as the convection oven can perform functions like browning and roasting that the microwave cannot, and since using a separate apparatus for further heat treatment would mean that the process could run continuously without having to stop and adjust settings for the microwave before the second heat treatment step could be performed.
This is a provisional nonstatutory double patenting rejection.
Claims 12 and 14-17 (particularly claim 12) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 (particularly claim 18) of copending Application No. 16608332  in view of Rajapakse (US 6132783 A). 
Claim 18 of copending Application No. 16608332  teaches heating a substance with radio-frequency waves provided with one or more solid-state radio frequency sources.
Claim 18 of copending Application No. 16608332  is silent on heating using microwaves specifically. Claim 18 of copending Application No. 16608332  is further silent on a further heat treatment step taking place in a separate heat treatment apparatus to further cook, brown, fry, smoke, and/or roast the substance, the separate heat treatment apparatus being arranged either upstream or downstream from the solid-state RF energy source microwave.
Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 5,lines 12-14; Fig. 1 #10-12) conveyor oven 10 comprises a single cavity commercial microwave oven 11 and a high-humidity convection oven 12 (shown downstream of the microwave oven 11 in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify copending Application No. 17057162 to incorporate the use of a microwave heating step followed by a separate heat treatment apparatus downstream from the microwave as taught by Rajapakse since both are directed to methods of treating a food in a process comprising treatment with RF energy, since microwaves can be used to quickly heat a food safely, since the use of a microwave heating step followed by a separate heat treatment apparatus downstream from the RF energy source apparatus for further heating is known in the art as shown by Rajapakse, since using a convection oven would increase the variety of cooked foods that could be produced as the convection oven can perform functions like browning and roasting that the microwave cannot, and since using a separate apparatus for further heat treatment would mean that the process could run continuously without having to stop and adjust settings for the microwave before the second heat treatment step could be performed.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 25 and 32 are objected to because of the following informalities:  
In claim 25, “the solid-state RF energy source microwave transmit energy” should read “the solid-state RF energy source microwave transmits energy”
In claim 32, “that connected to a cooling circuit” should read “that is connected to a cooling circuit”
In claim 32, “the cooling chamber surrounds the apparatus” should read “wherein the cooling chamber surrounds the apparatus”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 20, 23, and 24 it is unclear if RF heating occurs during the heat treatment step or the further heat treatment step, as claim 12 suggests that the further heat treatment step occurs in an apparatus separate from the RF energy source microwave while claim 20 refers to RF heating occurring after exiting the heating step, and claims 23 and 24 refer to RF heating occurring as the heating step and convection heating occurring as the further heat treatment step. If RF heating occurs after the heating step, it is unclear how this occurs, as the further heat treatment occurs in a separate device from the RF energy source microwave. For the purposes of further examination, the Examiner has interpreted the claims to indicate that RF heating occurs in the heating step and non-RF heating occurs in the further heat treatment step. 
Regarding claim 19, the limitation, “wherein during the further heat treatment step, runs at a higher line speed than during the heating step” is unclear, but the claim language does not clarify what is running at a higher line speed. For the purposes of further examination, the Examiner has interpreted the claim to indicate a transport apparatus such as a conveyor is operating at a higher line speed. 
Regarding claim 27, the limitation “shifting a phase of a signal from the solid-state RF energy source microwave relative to other solid-state RF energy source microwaves” makes it unclear if the phase is changed for an individual RF energy source (antenna, waveguide, etc.) among a plurality of energy sources within a single microwave apparatus or if multiple microwave apparatuses are present operating with signals at different phases. If multiple microwave apparatuses are present, it is unclear how they are positioned and if a single food passes through each one.
Regarding claim 31, it is unclear how the substance is transported if no load is present in the apparatus, as the substance is understood to be the load. 
Claims 14-32 are rejected as indefinite as a result of depending upon indefinite claim 12.
Claims 21-24 are rejected as indefinite as a result of depending upon indefinite claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12,14-16, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1).
Regarding claim 12, Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 5,lines 12-14; Fig. 1 #10-12) conveyor oven 10 comprises a single cavity commercial microwave oven 11 and a high-humidity convection oven 12 (shown downstream of the microwave oven 11 in Figure 1).
Rajapakse is silent on the microwave having a solid-state RF energy source. 
Ben-Shmuel teaches (Paragraph 0017, 0018, 0585) control of a heating region in a microwave heater, wherein microwaves or RF in general may be used, wherein the food item may be conveyed through the heating system, and wherein, a wide band solid state amplifier may be used as an RF energy source.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the use of a solid-state RF energy source as taught by Ben-Shmuel since both are directed to methods of conveying food items and heating food items with microwaves, since using a solid-state RF energy source for a microwave for heating food is known in the art as shown by Ben-Shmuel, since a wide band of frequencies that may be introduced by the solid state amplifier (Ben-Shmuel, Paragraph 0068) which would allow for a larger number of heating methods, increasing the type of heating processes and the number of foods that could be prepared using the device, and since the use of a high efficiency solid state amplifier rather than a microwave tube allows for using a low weight DC power source instead of the heavy duty transformer, wherein this heat saving is additional to the replacement of a heavy magnetron with a light solid state amplifier (Ben-Shmuel, Paragraph 0366).
Regarding claim 14, Rajapakse is silent on parameters of the substance being inputted into a control system and a control unit setting the parameters at least for the solid-state RF energy source microwave heating step accordingly.
Ben-Shmuel teaches (Paragraph 0019) a method of control, optionally automatic control of an RF oven according to the geometric shape and/or spatial layout of food items (parameters of the substance). Ben-Shmuel further teaches (Paragraph 0585) a food item 1616, for example a fish, is provided frozen and ready for processing (e.g., into cans, fillets, etc.), wherein a tag 1618 is optionally attached to the fish, for example, to track storage conditions and/or to include information about the fish, for example cooking-related properties such as water content, size and/or shape and/or food properties, such as fish type, age and/or growth method, and an imager or a reader 1604 provides information about the fish to a controller 1612. Ben-Shmuel also teaches (Paragraph 0585) a microwave array 1606 represents one or more radiation sources controlled by an RF system 1608, which generates a known heating area, wherein the fish is conveyed, for example, using a conveyer belt 1602 along the areas and heated appropriately, and optionally, the heated areas are moved and/or fish motion slowed down (parameters of microwave heating step are set), as needed, for example, for different fish sizes and/or compositions. In addition, Ben-Shmuel teaches (Paragraph 0068) in some embodiments of the invention, a wide band solid state amplifier may be used as an RF energy source.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of inputting parameters of a food item and controlling the microwave heating process based on those parameters as taught by Ben-Shmuel since both are directed to methods of heating food with microwaves, since setting parameters for a microwave heating step based on parameters of a substance provided to a controller is known in the art as shown by Ben-Shmuel, and since different substances have different heating requirements based on factors including water content, size and/or shape and having a control unit that sets the heating conditions according to the parameters saves users the difficulty of determining the heating conditions on their own and manually operating the heating system to achieve the optimal heating. 
Regarding claim 15, Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). One of ordinary skill in the art would recognize that heating in a convection oven (further heat treatment step) would necessarily heat the bone structure alone with the rest of the meat. 
Regarding claim 16, Rajapakse is silent on the solid-state radio frequency source being utilized to measure doneness of the substance.
Ben-Shmuel teaches (Paragraph 0017, 0068) control of a heating region in a microwave heater, wherein, in some embodiments of the invention, a wide band solid state amplifier may be used as an RF energy source. Ben-Shmuel further teaches (Paragraph 0083) during heating, current temperature of an object is determined (where the temperature of a food is commonly understood to be a measure of doneness), based on the amount of RF power needed for a certain kind of an object and an exact measurement of the RF power absorbed in the object, through the continuous knowledge of the efficiency of power transfer and the power into the feeds of the cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the step of determining temperature of the heated object based on the amount of RF power needed for a certain kind of an object and an exact measurement of the RF power absorbed in the object as taught by Ben-Shmuel since both are directed to methods of heating food products with microwaves, since determining the temperature of a substance using an RF energy source is known in the art as shown by Ben-Shmuel, since measuring the temperature (which indicates doneness) would prevent the overcooking or undercooking of a food product, since using the RF energy source to measure doneness removes the need for additional components to measure temperature, and since measuring temperature based on absorbed RF power instead of a temperature probe allows for a determination of temperature without having to clean a probe after use, making the device more convenient for a user.
Regarding claim 20, as noted above, it is unclear if RF heating occurs during the heat treatment step or the further heat treatment step, as claim 12 suggests that the further heat treatment step occurs in an apparatus separate from the RF energy source microwave while claim 20 refers to RF heating occurring after exiting the heating step. For the purposes of further examination, the Examiner has interpreted the claims to indicate that RF heating occurs in the heating step and non-RF heating occurs in the further heat treatment step. 
Rajapakse teaches (Col. 7, lines 4-12) microwave energy is focused at the center of the chicken, i.e. at the bone, thus effectively heating the chicken from the inside out, wherein the chicken is fully cooked when its temperature reaches 160°F, wherein, by using the focusing effect,  an internal temperature at the bone of 160°F can be achieved in a very short period of time. Thus, Rajapakse meats the claim limitation by teaching the use of microwaves to heat the bone-structure to a desired bone-structure temperature.
Regarding claim 22, Rajapakse teaches (Col. 7, lines 4-12) microwave energy is focused at the center of the chicken, i.e. at the bone, thus effectively heating the chicken from the inside out, wherein the chicken is fully cooked when its temperature reaches 160°F, wherein, by using the focusing effect,  an internal temperature at the bone of 160°F can be achieved in a very short period of time.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Sheridan (US 5179265 A).
Regarding claim 17, Rajapakse as modified above is silent on parameters of the further heat treatment step or a post heating step being controlled by the control unit.
Sheridan teaches (Col. 1, lines 7-17) a method for controlling ovens which use conveyor systems for processing products by moving a product from an entrance, through the oven, to an exit, wherein the temperatures in the oven at which products are being cooked and the time periods during which such products are present and being cooked within the oven are controlled. Sheridan further teaches (Col. 8, lines 45-54) an exemplary system which may be used to carry out the functions of the present invention, comprising a computer 102 which includes at least a central processing unit and associated memory for processing data according to the method of the present invention. Furthermore, Sheridan teaches (Col. 35, lines 34-36) the system of the invention is used with convection and impingement type ovens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to control parameters of convection heating using a control unit as taught by Sheridan since both are directed to methods of cooking food with convection ovens including conveyors, since controlling parameters of convection heating using a control unit is known in the art as shown by Sheridan, since controlling the parameters of the convection oven would ensure consistent results for each batch of food treated, and since controlling the parameters using a control unit would reduce the labor required to complete a cooking operation by automating the setting of parameters instead of relying upon human operators to manually configure the settings. 
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Kim (KR 20160028655 A).
Regarding claim 18, Rajapakse, as modified above, is silent on the apparatus comprising a plurality of solid-state radio frequency sources that are provided equidistantly around a circumference of a product chamber of the apparatus.
Kim teaches (Paragraph 0027; Fig. 2 #220, 230) a solid state power amplifier microwave oven, wherein 8 to 64 antennas 220 and the second amplification module 230 (RF sources) may be disposed on the inner upper, lower, left, and right surfaces of the cavity 10 (product chamber) to have regular intervals (equidistantly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to position the solid-state radio frequency sources equidistantly around a product chamber as taught by Kim since both are directed to methods of treating a food product with microwaves, since positioning solid-state radio frequency sources equidistantly around a product chamber is known in the art as shown by Kim, since this arrangement may radiate electromagnetic waves toward the cooking object 1 from the upper, lower, left and right surfaces of the cavity 10 (Kim, Paragraph 0027) which would allow the food to be heated from all sides, and since placing the RF sources at regular intervals would prevent the formation of hot or cold spots caused by irregular heating of the food.
Regarding claim 19, Rajapakse teaches (Col. 9, lines 28-30) if the belt speed of the microwave section (heating step) is SMV, in feet/minute, then the belt speed in the new convection (stage 2, further heat treatment step) should be SC = SMV + 0.5 ft/min (higher speed than during the heating step).
Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Materiel Telephonique (FR 2264494 A1).
Regarding claim 21, Rajapakse, as modified above, is silent on the solid-state RF energy source microwave being at least partially isolated from ambient by one or more valves, wherein during the method the substance enters the apparatus via a conveyor which is then stopped and then the one or more valves are closed at an entrance and at an exit of the apparatus.
Materiel Telephonique teaches (Abstract) a microwave heating chamber is of the type in which an endless conveyor belt follows a path through the chamber which has walls impervious to micro-radiation and inside which the product is to be irradiated, wherein with the microwave power switched off and the chamber entry and exit doors opened, the belt is loaded with product and advanced to carry a batch into the chamber, the belt stopping with the batch located between entry and exit doors (valves) which are then closed to prevent the escape of radiation; microwave power is switched on, the product is processed, microwave power is switched off, the entry and exit doors opened, the conveyor belt advanced to discharge processed product and the cycle can start once more.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of stopping the conveyor and closing doors of the chamber prior to activation of microwave treatment as taught by Materiel Telephonique, since both are directed to treating food products on conveyors with microwaves, since stopping the conveyor and closing doors of the chamber prior to activation of microwave treatment is known in the art as shown by Materiel Telephonique, and since the method improves safety of the personnel since the microwave source is started only when the cavity is in the closed state (Materiel Telephonique, Page 6, lines 215-216).
Regarding claim 23, as shown above, Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 2, lines 17-19) moisture within meat vaporizes as it absorbs the microwave energy to which the meat is exposed (i.e. microwave treatment dries the meat). Furthermore, Rajapakse teaches (Col. 3, lines 20-24) as the poultry food item moves through the convection oven stage, its temperature increases from the outside surface inward to an acceptable temperature, wherein the poultry food item is cooked at the exterior and sufficiently browned.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and Materiel Telephonique (FR 2264494 A1), and further in view of Blackson (US 20070246452 A1).
Regarding claim 24, as shown above, Rajapakse teaches (Col. 3, lines 8-12) a conveyor oven process is provided for fully cooking bone-in poultry food items, comprising a first microwave oven stage (heating step) and a second convection oven stage (further heat treatment step in a separate heat treatment apparatus). Rajapakse further teaches (Col. 2, lines 17-19) moisture within meat vaporizes as it absorbs the microwave energy to which the meat is exposed (i.e. microwave treatment dries the meat).
Rajapakse is silent on the further heat treatment step comprising roasting the substance in a convection oven.
Blackson teaches (Paragraph 0006) a method of operating a cooking appliance with a convection heating system, wherein cooking operations include a convection roast operation. Blackson further teaches (Paragraph 0025) the convection roast operations can include food-specific convection cooking operations such as convection roast turkey and convection roast chicken.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to use the convection oven to perform a roasting operation as taught by Blackson since both are directed to methods of using a convection oven to cook poultry since using a convection operation to perform a roasting operation is known in the art as shown by Blackson, since many consumers enjoy eating roasted foods and prefer roasted foods to, for example, fried foods as roasted food is healthier due to the lower oil content, and since performing a roasting operation using the convection oven would allow for the production of a wide variety of foods to suit different consumer tastes. 
Claim(s) 25, 26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Torres (US 20130306626 A1).
Regarding claim 25, Rajapakse is silent on the solid-state RF energy source microwave transmitting energy toward the substance and then detecting how much energy is reflected from the substance, wherein a control unit is configured to calculate an amount of the energy that is absorbed by the substance and depending on a result of the calculation, a predetermined temperature range can be adjusted by increasing or directing the energy to the substance.
Torres teaches (Paragraph 0005, 0049, 0050) a method for processing (e.g., heating, cooking) food using an RF oven, wherein a detector may include a power meter configured to detect a level of power associated with an incident, reflected and/or transmitted electromagnetic wave, wherein processor 112 (control unit) may calculate or estimate absorbed energy based on the portion of the incident energy that is reflected and the portion that is coupled. Torres further teaches (Paragraph 0123) the processor may determine a second amount of EM energy in order to achieve the constant segment of the time-temperature profile and to heat the object to a target temperature, such as T2, based on the energy absorbed by the object and the temperature change measured, and thereafter, the processor may control the RF power source to apply the determined second amount of energy to the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of detecting reflected energy, calculating absorbed energy, and directing energy to a food to achieve a target temperature as taught by Torres since both are directed to methods of treating a food product with RF energy, since detecting reflected energy, calculating absorbed energy, and directing energy to a food to achieve a target temperature is known in the art as shown by Torres, since determining the amount of absorbed energy would prevent overheating or underheating of the food, and since controlling heating with a controller would be convenient for the consumer so they would not have to guess how much heat to add or to stop and measure how much the temperature had increased manually.
Regarding claim 26, Rajapakse is silent on the apparatus comprising one or more sensors, and a control system, wherein the method comprises: measuring, with one or more sensors, energy that is reflected from the substance, comparing, with the control system, the transmitted energy to the reflected energy, and adjusting with the control system, based on the comparison, any additional energy that is transmitted by the solid-state RF energy source microwave to the substance.
Torres teaches (Paragraph 0005, 0049, 0050) a method for processing (e.g., heating, cooking) food using an RF oven, wherein a detector (sensor) may include a power meter configured to detect a level of power associated with an incident, reflected and/or transmitted electromagnetic wave, wherein processor 112 (control unit) may calculate or estimate absorbed energy based on the portion of the incident energy that is reflected and the portion that is coupled (transmitted). Torres further teaches (Paragraph 0123) the processor may determine a second amount of EM energy in order to achieve the constant segment of the time-temperature profile and to heat the object to a target temperature, such as T2, based on the energy absorbed by the object and the temperature change measured, and thereafter, the processor may control the RF power source to apply the determined second amount of energy to the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of detecting reflected energy, calculating absorbed energy using the reflected and transmitted energy, and directing energy to a food based on the absorbed energy as taught by Torres since both are directed to methods of treating a food product with RF energy, since detecting reflected energy, calculating absorbed energy using the reflected and transmitted energy, and directing energy to a food based on the absorbed energy is known in the art as shown by Torres, since determining the amount of absorbed energy would prevent overheating or underheating of the food, and since controlling heating with a controller would be convenient for the consumer so they would not have to guess how much heat to add or to stop and measure how much the temperature had increased manually.
Regarding claim 28, Rajapakse is silent on measuring energy absorbed by the substance to determine doneness of the substance with an algorithm, and based on the doneness determination, the further heat treatment step is controlled to finish a cooking process of the substance.
Torres teaches (Paragraph 0005, 0049, 0050) a method for processing (e.g., heating, cooking) food using an RF oven, wherein processor 112 (control unit) may calculate or estimate absorbed energy. Torres further teaches (Paragraph 0115) the processor may determine a second amount of energy to be dissipated in the object to achieve a predetermined and/or desired processing result based on a first amount of energy dissipated in the object, wherein a desired processing result may include, for example, achieving a desired degree of doneness. 
One of ordinary skill in the art would understand that determining the additional energy that needs to be absorbed to achieved a desired degree of doneness based on the first amount of energy absorbed, requires the processor to establish a correlation between the energy absorbed and doneness and to know the current degree of doneness resulting from the first amount of energy absorbed in order to understand how much more energy must be supplied to achieve the desired degree of doneness. Furthermore, in Torres, additional energy to complete the cooking process is supplied by further RF energy treatment, but one of ordinary skill in the art would understand that, as Rajapakse teaches a method of supplying RF energy followed by energy from convective heating, the method of Torres could be applied to Rajapakse, such that the application of further energy is done using convection heating rather than more RF treatment in order to obtain the benefits of convection heating such as the unique effects and taste of browning and roasting that cannot be attained by application of RF energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of determining doneness based on energy absorbed as taught by Torres since both are directed to methods of treating a food product with RF energy, since determining doneness based on absorbed energy is known in the art as shown by Torres, since determining the amount of absorbed energy  corresponding to doneness would prevent overheating or underheating of the food, and since controlling heating with a controller would be convenient for the consumer so they would not have to guess how much heat to add or to stop and measure how much the temperature or doneness had increased manually.
Claim(s) 27  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Okajima (US 20120103975 A1).
Regarding claim 27, Rajapakse, as modified above, is silent on the method comprising changing a distribution of the energy within a cooking chamber of the apparatus by shifting a phase of a signal from the solid-state RF energy source microwave relative to other solid-state RF energy source microwaves.
Okajima teaches (Paragraph 0013, 0024, 0071) a method of operating a radio-frequency heating apparatus for heating an object placed in a heating chamber which may be a food, wherein phase varying units 103a, 103b change respective phases of inputted radio-frequency power, thereby generating a predetermined phase difference between two radio-frequency waves radiated from the antennas 104a, 104b (RF energy source).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of changing the phases to generate a phase difference between RF energy sources as taught by Okajima since both are directed to methods of heating food with RF energy, since hanging the phases to generate a phase difference between RF energy sources is known in the art as shown by Okajima, and since the phase difference is based on the geometry information of an object, wherein  a distribution of intensity of an electromagnetic field composed of a standing wave, which is suitable to the geometry of the object may be formed in the heating chamber, and thus the object may be efficiently and uniformly heated in accordance with the geometry of the object (Okajima, Paragraph 0014).
Regarding claim 29, Rajapakse, as modified above, is silent on the solid-state radio frequency source being provided in an array of n columns and m rows, wherein n is an integer > 1 and m is an integer ≥ 1.
Okajima teaches (Paragraph 0013, 0024, 0121; Fig. 9A #100) a method of operating a radio-frequency heating apparatus for heating an object placed in a heating chamber which may be a food, wherein the radio-frequency heating apparatus 100 may have four antennas (RF energy sources) shown in an array of two columns and two rows in Figure 9A.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the use of an array of RF energy sources as taught by Okajima since both are directed to methods of heating food with RF energy, since using of an array of RF energy sources is known in the art as shown by Okajima, since using an array of energy sources allows for a distribution of intensity of an electromagnetic field composed of a standing wave, which is suitable to the geometry of the object may be formed in the heating chamber, and thus the object may be efficiently and uniformly heated in accordance with the geometry of the object (Okajima, Paragraph 0014), and since a plurality of antennas would allow for heating of an object even if one of the energy sources is not functioning properly.
Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Mari (WO 03079729 A2).
Regarding claim 30, Rajapakse, as modified above, is silent on stopping transmission of microwave energy from the solid-state RF energy source microwave when no energy is absorbed in the apparatus.
Regarding claim 31, Rajapakse teaches (Col. 4, lines 23-24) a continuous multi-step conveyorized cooking process for cooking bone-in poultry food items.
Rajapakse is silent on no microwave energy being absorbed in the apparatus when no load is present in the apparatus.
Mari teaches (Page 2, lines 61-62; Page 3, lines 98-104) a method for detecting and distinguishing the presence or nature of a product placed in a microwave cavity, wherein the power level that is not absorbed by the product is compared with a threshold that is safe for the return of power to the magnetron, wherein, when the cavity is empty, the leakage signal is quite different from the signal detected when a cavity contains a product. In most cases, the empty cavity signal is the highest, wherein leakage microwaves are an image of the energy that is not absorbed by the product, and this energy can potentially be reflected towards the magnetron and damage it. Mari further teaches (Page 3, lines 104-108) consequently, it suffices to set a threshold on the electronic control of the furnace and to stop it when this threshold is exceeded, wherein, preferably, the microwave oven or heating system is automatically switched off if the measured signal corresponds to a level higher than a level considered safe for the magnetron.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the method of Mari of stopping microwave transmission when no energy is absorbed because no load is present in the apparatus since both are directed to methods of treating a load with microwave energy, since topping microwave transmission when no energy is absorbed because no load is present is known in the art as shown by Mari, since stopping microwave transmission when energy is not absorbed by the load can prevent damage to the magnetron or other microwave components, and since stopping microwave transmission when no load is present would reduce energy costs by not wasting energy when nothing is being cooked. 
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) and further in view of Tabata (JP 2011156524 A) and Lee (KR 20010109564 A).
Regarding claim 32, Rajapakse, as modified above, is silent on cooling a waveguide with a cooling chamber that connected to a cooling circuit, the cooling chamber surrounds the apparatus.
Tabata teaches (Paragraph 0008, 0009; Fig. 2 #20-22) a method for treating a substance with microwaves using a device comprising a vessel 20 with a vessel wall 21 surrounded by a cooling jacket 22 (cooling chamber) to cool the vessel. Tabata further teaches (Paragraph 0011, Fig. 2 #59, 61) pump 61 circulates fluid coolant from fluid coolant reservoir 59 through cooling jacket 22 around reaction vessel 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rajapakse to incorporate the use of a cooling jacket that circulates cooling fluid around a vessel used for microwave treatment of a substance as taught by Tabata since both are directed to methods of treating a substance with microwaves, since using of a cooling jacket that circulates cooling fluid around a vessel used for microwave treatment of a substance is known in the art as shown by Tabata, since cooling the microwave apparatus would prevent overheating that could damage the device or its components, and since cooling the microwave apparatus would allow for continuous operation of the apparatus without overheating, thus improving production efficiency.
Lee teaches (Page 1, lines 22-23; Page 3, lines 8-10) a method to improve the reliability of a microwave oven by rapidly cooling the heat generated inside the magnetron and the waveguide, wherein the cooling means supplies air to cool the waveguide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Rajapakse to configure the cooling means to cool the wave guide as taught by Lee since both are directed to methods of operating microwave ovens, since cooling the waveguide of a microwave is known in the art as shown by Lee, and since cooling prevents unstable operation and shortening of the life of the magnetron, and thermal deformation of the peripheral portion due to the release of high temperature heat of the waveguide (Lee, page 5, lines 4-7).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/14/2022, with respect to the rejection(s) of claim(s) 12  under 35 USC 102 and claims 14-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the arguments have been made in view of amendments to the claims, and upon further consideration, a new ground(s) of rejection is made over Rajapakse (US 6132783 A) in view of Ben-Shmuel (US 20110031236 A1) as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ovadia (US 20100119659 A1) teaches a method of making a cooked food product by heating the food product with microwave energy followed by coat and heating in an impingement oven.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792